The charging part of the indictment is, as follows: * * * "did then and there unlawfully play and bet at a game played with cards, said game then and there being played at a private residence, occupied by a family; said private residence then and there being commonly resorted to for the purpose of gaming." Motion was made to quash, (1) because the indictment fails to charge at whose private residence the game was played, thereby failing to place appellant on sufficient notice to which transaction he was called to answer; and (2) that it did not allege that appellant bet at the game of cards at such private residence. In regard to the first proposition, we have been cited to no authority which requires the indictment to allege the name of the owner of the private residence; in fact the authorities so far as we are aware hold the other way. Prior v. State, 4 Tex. 383
[4 Tex. 383]; Wilson v. State, 5 Tex. 21. Sheppard v. State, 1 Texas Crim. App., 304. The second proposition is not supported by the indictment. It shows an allegation to the effect that appellant did bet at a game played at the residence of a private family. It is not necessary to allege that any particular thing was bet; the general allegation being sufficient. Long v. State, 22 Texas Crim. App., 194.
Nor do we think the contention is well taken that the evidence is not sufficient. It shows there were three or four games played in which five or six parties indulged in appellant's residence, where he and his family resided, and in the dining room of said residence; that these games occurred shortly after the holidays. The two witnesses testifying to these facts participated. We believe that under the authorities this is sufficient evidence to show that it was a common resort for gambling. Wheelock v. State,15 Tex. 257; State v. Norton, 19 Tex. 102
[19 Tex. 102]; Lynn v. State, 27 Texas Crim. App., 590; Hopkins v. State, 33 S.W. Rep., 975; Floeckinger v. State,45 Tex. Crim. 199. The judgment is affirmed.
Affirmed. *Page 353